Case 5:16-cv-10444-JEL-MKM ECF No. 1112 filed 04/30/20   PageID.27625   Page 1 of 3




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


   In re Flint Water Cases.               Judith E. Levy
                                          United States District Judge
   ________________________________/

   This Order Relates To:

   ALL CASES

   ________________________________/

    ORDER REGARDING MATTERS ADDRESSED DURING THE
            APRIL 29, 2020 VIDEO CONFERENCE

        On April 29, 2020, the Court held a video conference to address

  discovery and other case management-related issues. The Court now

  orders as follows:

        1. Interim Co-Lead Class Counsel’s Motion to Amend

        Interim Co-Lead Class Counsel’s motion to amend the case

  management order (ECF No. 1108) is granted in part and denied in part.

  The Court finds good cause to grant the motion for an extension of time

  to file Class Plaintiff’s motion for class certification. Upon a showing of

  good cause, courts may grant timely motions for a deadline extension.

  Fed. R. Civ. P. 6(b). Due to the difficulties posed by the COVID-19
Case 5:16-cv-10444-JEL-MKM ECF No. 1112 filed 04/30/20   PageID.27626   Page 2 of 3




  pandemic, Interim Co-Lead Class Counsel represented that some of their

  experts have been delayed in finishing their expert reports because the

  experts are working on research related to the pandemic. See (ECF No.

  1108-1.) The extension of time is granted and the motion for class

  certification is now due on Tuesday, June 30, 2020.

        The Court denies Interim Co-Lead Class Counsel’s motion to amend

  the case management order to coordinate pre-trial motions and trials

  between Class Plaintiffs and the initial bellwether Plaintiffs. As set forth

  during the hearing, proceeding with the bellwether trials on the current

  schedule and maintaining separate pre-trial motions hearings will not

  prejudice Class Plaintiffs and will promote the efficient management of

  this complex litigation.

        2. Investigative Subpoena Briefing Schedule

        On Tuesday, May 5, 2020, Interim Co-Liaison Counsel and

  Interim Co-Lead Class Counsel will file a motion to compel the release of

  investigative subpoena transcripts and related documents produced in

  connection with the State of Michigan’s Flint Water investigation. Any

  responses to this motion will be due on Wednesday, May 13, 2020, and




                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 1112 filed 04/30/20   PageID.27627   Page 3 of 3




  the Court will hear oral argument during the May 20, 2020 status

  conference.

        3. Briefing Schedule in Walters, et al. v. Flint, et al.

        The Court recently consolidated Meeks, et al. v. United States, 19-

  13359, with Walters, et al. v. Flint, et al., 17-10164. The United States

  will have until Friday, June 5, 2020 to file the motion to dismiss that it

  indicated it plans to file. The United States’ brief is not to exceed 40

  pages, excluding the signature page. Plaintiffs will have until Tuesday,

  July 7, 2020 to respond, with the same page limitation, and a reply will

  be due no later than Friday, July 24, 2020.

  Dated: April 30, 2020                    s/Judith E. Levy
  Ann Arbor, Michigan                      JUDITH E. LEVY
                                           United States District Judge

                       CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court’s
  ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on April 30, 2020.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       3
